ON MOTION FOR REHEARING
OSBORN, Justice.
The Appellee urges in his motion for rehearing that we have placed an undue burden on him in a case in which Appellant made no effort to establish those facts necessary for her to be awarded an interest in his disability retirement benefits. As noted in the original opinion, all property acquired during the parties’ thirty-seven years of marriage is presumptively community property. If some of those benefits were earned prior or subsequent to this marriage, it was incumbent upon him to establish those facts. If those benefits were not “disability retirement” and subject to a just and equitable division as community property, it was incumbent upon him to show why not. There being no showing as to why those benefits should not have been divided as a part of the community property, and the trial Court’s judgment having failed to make any disposition of those benefits, we felt compelled to reverse and require a division of those benefits in this case under the directions of the Supreme Court in the Busby and Cearley cases. Otherwise, the matter will have to be litigated in a new suit seeking a partition of those benefits as was done in Busby.
The motion for rehearing is overruled.
PRESLAR, C. J., dissenting.